OPINION OF THE COURT

Per Curiam.

The petitioner was admitted to practice by this court on October 20, 1954 under the name of Bernard Sheldon Roth. In this proceeding the petitioner has moved to confirm the Referee’s report and the respondent has submitted an affidavit in support thereof.
*324The Referee found that the petitioner was guilty of having been convicted in the United States District Court for the Eastern District of New York, on September 19, 1975, of violating section 201 of title 18 of the United States Code, in that he unlawfully, willfully and knowingly did directly give a sum of money in excess of $27,000 to employees of the Federal Housing Administration, an agency of the United States Government, for and because of official acts performed by said employees otherwise than as provided by law for the proper discharge of their official duties. The petitioner was sentenced to imprisonment for a period of two years (the execution of which was suspended and he was placed on probation for a period of three years) and was fined $10,000.
After reviewing all of the evidence, we are in full agreement with the Referee’s report. Petitioner is guilty of the misconduct alleged. The petitioner’s motion to confirm the Referee’s report is granted.
In determining an appropriate measure of discipline to be imposed we are mindful of petitioner’s previously unblemished record, the penalties imposed in the criminal proceeding, the many attestations as to petitioner’s good character and petitioner’s co-operation throughout this proceeding. Under all the circumstances, it is our opinion that the petitioner should be, and hereby is, suspended from the practice of law for a period of three years, nunc pro tunc as of June 26, 1978, and until the further order of this court.
Mollen, P. J., Hopkins, Damiani, Titone and Lazer, - JJ., concur.